—In an action for divorce and ancillary relief, the *396former husband appeals from a judgment of the Supreme Court, Nassau County (Brucia, J.), entered March 16, 1994, which, inter alia, awarded the former wife a divorce, equitably distributed the parties’ assets, and awarded the former wife the sum of $50 per week in child support.
Ordered that the judgment is affirmed, without costs or disbursements.
We have examined the appellant’s contentions and find them to be without merit and/or unsupported by the record provided. Sullivan, J. P., Thompson, Copertino, Krausman and Florio, JJ., concur.